Order in so far as it directs that John E. Preston and William W. Stuart “ be intervened in the said certiorari proceeding and made parties to the record and additional respondents therein ” reversed upon the law and the facts, with ten dollars costs and disbursements, upon the ground that neither of the parties named is specially and beneficially interested in the proceeding within the meaning of section 1302 of the Civil Practice Act. Kelly, P. J., Manning, Young, Kapper and Hagarty, JJ., concur. '